OPINION
McDONALD, Chief Justice.
Final judgment was rendered in this cause July 28, 1971 after trial before the court with jury. Motion for new trial was overruled August 30, 1971 and notice of appeal was given August 30, 1971. No transcript or Statement of Facts has been filed in this court, nor has appellant filed motion for enlargement of time within which to do so. More than 95 days have elapsed since motion for new trial was overruled, and more than 20 days since the last date upon which appellant could for good cause seek enlargement of time.
Appellee Newton Lumber Corporation has filed its motion for affirmance on certificate under Rule 387, Texas Rules of Civil Procedure.
Motion granted at cost of Appellant Revel Craft Manufacturing Company.
Affirmed on certificate.